          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

DANIEL CURTIS JOHNSON
ADC #163604                                            PETITIONER

v.                      No. 5:18-cv-79-DPM

WENDY KELLEY, Director, ADC                            RESPONDENT

                            JUDGMENT
     Johnson's petition is dismissed with prejudice.



                                D .P. Marshall Jr.
                                United States District Judge
